                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-2027 PSG (FFM)                                            Date   November 7, 2018
 Title            SHEREE TINA TURNER v. NANCY A. BERRYHILL, Acting Commissioner of Social
                  Security




 Present: The Honorable                Frederick F. Mumm, United States Magistrate Judge
                James Munoz
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                         None Present                                          None Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE WHY PROOF OF
                              SERVICE WAS NOT TIMELY FILED

      The Court has reviewed its own files and records and notes plaintiff failed to
timely submit a Proof of Service of Summons and Complaint by October 25, 2018, as
required by the Court’s Case Management Order.

       Plaintiff is ordered to show cause in writing within 30 days of the date of this
minute order why this matter should not be dismissed for failure to prosecute. A
properly completed proof of service will be deemed sufficient compliance with this
order.



                                                                                                :
                                                               Initials of Preparer           JM




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
